Appeal from the Circuit Court of Henry.
Tried before the Hon. John R. Tyson.
This was an action of trover brought by G. W. Bass & Co., against the appellant W. C. Koonce, to recover damages for the alleged conversion of certain personal property. The rights of the plaintiff's are founded upon a written transfer of property from one Clark ; and the defendant held as assignee of said Clark under a deed of general assignment. The conveyance to the plaintiffs was executed prior to the making of the general assignment.
There was judgment for the plaintiffs. On appeal it is held that the defendant, as assignee under the general assignment for the benefit of creditors, succeeds only to the right of assignor, and is bound and affected by all the equities and subject to all the defenses which would have affected the assignor. He is in no sense a purchaser for value, or the representative of the creditor. — Ins. Co. v. Hamper, 73 Ala. 325. And further that the contract between the plaintiffs and the assessor was valid and vested the right to the property in the plaintiffs ; and was binding on the assignee. Thé judgment is affirmed.
Opinion by Brickell, C. J.